DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
Applicant’s response received 3/11/2022 has been accepted and entered.  In response to a restriction requirement, applicant elected, without traverse, invention I comprising claims 1-8.  Accordingly, claim 18 is withdrawn from consideration. Claims 9-17 were previously withdrawn without traverse. Claims 1-8 are examined herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20190199800 to Penilla et al. (Penilla) in view of U.S. Patent Application Publication No. 20150197205 to Xiong et al. (Xiong) 
With respect to claim 1, Penilla discloses a vehicle (i.e., FIG. 10, vehicle, vehicle electronics logic 400), comprising: 
a controller (i.e., 400, FIG. 10), programmed to responsive to identifying a first user via a mobile device (user1-userN, FIG. 1, communicating with vehicle “login authentication”; ¶94 “mobile phone . . . near the vehicle . . . login authentication system . . . If the authentication is a success, the vehicle the user attempted to log into has vehicle settings applied to it and the user is allowed to operate the vehicle”),
 load a first non-person entity (NPE)1 associated with the first user from the mobile device to configure vehicle settings, (¶94 “mobile phone . . . near the vehicle . . . login authentication system . . . If the authentication is a success, the vehicle the user attempted to log into has vehicle settings applied to it and the user is allowed to operate the vehicle”) (FIG. 1, “response, vehicle settings”) (300, 9A, receive user profile setting from a registered user”; 370 “transfer user profile to vehicle, settings of user automatically set in vehicle”; 456, 458, FIG. 10; ¶77 “automatic settings and synchronization when the user enters the vehicle with the portal device”; ¶¶ 104-108; ¶116; ¶121
the first NPE including a driver setting, a first entertainment setting associated with a first radio station and a second entertainment setting associated with a second radio station; and (i.e., FIG. 4 user 2 “driving characteristics speed restrictions fuel use restrictions”; FIG. 5 user 2 “entertainment radio memory, internet access settings, streaming services”; ¶83 “settings that can be set and remotely administered include but are not limited to, driving characteristics (rate of speed, fuel consumption guidelines) . . . entertainment system settings (radio memory settings, internet access or restriction, streaming services settings)”; NPE can also be a family NPE ¶ 85 “Additionally, combinations of settings or setting profiles  can be set as well instead of individually setting use characteristics. In one embodiment, logins are user specific, not vehicle specific, so any family member can use their login on any family vehicle and the vehicle will perform based on the metrics and restrictions dictated by the login used to operate the vehicle.”;  ¶ 90 “parent can set up a login to the family vehicle for their child that only allows the child to drive within a certain radius”; ¶ 123 “users can include a particular family or group of people. The group of people can also be a group associate with a company, a sharing service, a group established for a particular event, or other types of groupings . . . particular family and groups can be associated with their own profile history settings” wherein different family members can have different entertainment settings including radio stations, i.e., FIG. 2 for a first family member “radio memory”, wherein a second family member can have a different radio memory setting; ¶ 14 “setting preferred radio stations”; ¶ 81 “John their 16 year old son . . . every login may have settings that the user of the login can toggle to their liking such as the list of radio stations they would like pre-programmed every time they log in to any vehicle that accepts their login”; ¶ 83 radio memory settings”; ¶ 99 “extended settings . . . subset of settings . . . CHILD . . . the user login CHILD is allowed to select his or her radio stations, streaming services, and Internet access settings for a unified experience in any vehicle they log into using this log in”; ¶ 132, 137, 168 “setting preferred radio stations”)
responsive to detecting a second user entering the vehicle, switch from the first radio station to a second radio station (i.e., first user such as driver entertainment setting automatically set in vehicle including radio memory, radio stations, internet settings and streaming service settings (¶ 83, 14, 99, etc. cited above), when second user enters vehicle, such as a child second entertainment settings (FIG. 2, user 2, child, entertainment, radio stations, internet access settings, streaming services) are switched to user 2 and/or user 3 entertainment settings either automatically or if accepted via an action recommendation: ¶ 170 “occupant identification, number of occupants sensed, biometric detection of an occupant in the vehicle . . . in one example, for sensing occupants, if 3 people are sensed at 8 am every weekday, the kids programming is started-taking kids to school. In one embodiment, kids movies or shows are started or queued up for viewing, temperature setting for the rear are set as likely desired. This, and other action settings can be set to occur, or occur if accepted via an action recommendation”; ¶ 99 “extended settings . . . subset of settings . . . CHILD . . . the user login CHILD is allowed to select his or her radio stations, streaming services, and Internet access settings for a unified experience in any vehicle they log into using this log in”). 
(i.e., FIG. 8 user settings 110A, profile database 160, cars that are shared 210, car database 115/116); FIG. 9A, 300 user profile settings shared vehicle network, 160, user database, 310 vehicle inventory, 302 vehicle ID for each vehicle assigned to a shared vehicle network, Fig. 10, user profiles 160, vehicle ID: ABC123xi, vehicle electronics logic 400, 450-458, ¶121 “user has been identified by the vehicle, such a s using a camera 402. The camera 402 may use face detection 406 to automatically identify the user, and set the users preferences and settings for the vehicle automatically.”; ¶¶ 124-125 “the user in the vehicle may be detected, and the face of the driver or other biometric data can be used to identify the specific user sitting in the car . . . In operation 454, the user may be identified and the users profile can be automatically retrieved from cloud services and the user profile 160. The preferences settings the user can be identified from the database in operation and the settings can be applied in operation 458. The settings can be applied to the vehicle for the identified user. When the user terminates use of the vehicle, the settings can't be deactivated, or return to a neutral setting”) 
However, Penilla fails to explicitly disclose the precise scenario that the first radio station is playing and when the second user enters while the first user remains in the vehicle switching to a second radio station. However, Penilla at least suggests this scenario and discloses a system capable of such a scenario since Penilla discloses that a first user can have automatically enacted radio stations upon entering a vehicle and at least ¶ 99 and ¶ 170 state a second user entering can automatically change to suit the second users profile, which as disclosed above can be a radio station. 
Xiong, from the same field of endeavor, discloses that while a first vehicle setting associated with a user profile is enacted, i.e., a radio station playing, and a second user enters the vehicle while the first user remains in the vehicle, the settings including a radio station setting can be enacted in place of the first setting (¶¶ 24, 27, 28 “some embodiments detect other users in the car and apply additional or alternative pre-sets based on the one or more other users' detected presence” . . . As such a pre-set may be activated that . . . starts playing child appropriate content (e.g., cartoons) when the car is started, but if no children are detected the content will not be limited and/or cartoons will not be played. Again, this may be activated by having settings in a single preset, by having multiple presets, where the pre-set that plays the cartoons is not applied when children are not detected, or a different pre-set is selected based on different detected occupants of the vehicle”; ¶ 34 “the controller can apply those user defined pre-sets. For example, a user may specifically define one or more radio stations as one or more pre-sets . . . Again, some pre-sets may apply to other users besides the driver. For example, there may be different pre-sets for one or more different passenger areas of the car.” ¶¶ 51-52 “the controller can standardize radio pre-sets by identifying specific radio stations often listened to by a user and/or set by a user . . . to identify corresponding radio stations and/or entertainment sources . . . one or more pre-sets can be defined for one or more sources of content, such as radio stations . . . some embodiments prioritize standardized information and apply pre-sets in accordance with the priority (e.g., apply specific radio station, if not available, identify radio station that plays identified artists, if not available, identify radio station that plays music within same genre, etc.)”;  59 “once identified the controller can identify one or more pre-sets corresponding to the user and automatically configure the car environment accordingly”; ¶ 83 “the pre-sets are automatically applied, and typically in response to identifying the user. Further, the pre-sets applied by a car may not be limited to a single user, but instead can be applied to different users, and in some implementations may simultaneously apply pre-sets corresponding to multiple different users (e.g., simultaneously applying driver pre-sets, front passenger pre-sets, one or more rear passenger pre-sets)”; ¶ 98 “a vehicle to learn custom sets of pre-set profiles, for multiple users of the vehicle, which can automatically be activated . . . entertainment . . . settings, etc.,”) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date for the system of Penilla to play a first radio station, and responsive to detecting a second user entering a vehicle while the first user remains in the vehicle, switch from the first radio station to a second radio station, in view of the teachings of Xiong above, since the scenario is an obvious use case that can be carried out by the system of Penilla in view of Xiong, and because a user may desire to set
the hierarchy of permission control settings in NPE profile such that a particular user presence overrides the current settings in the vehicle. In addition, Xiong teaches the benefit of switching content media content, such as a radio station when a second user enters a vehicle while a first user remains in the vehicle is beneficial in preventing children from listening to content that is not age appropriate (i.e., Rai, ¶¶ 28, 32). 
	
With respect to claim 2, Penilla in view of Xiong disclose the controller is further programmed to identify the second user using biometric information collected via a biometric sensor including at least one of: a camera, or a fingerprint reader.  
(Penilla, ¶ 170 “occupant identification, number of occupants sensed, biometric detection of an occupant in the vehicle . . . in one example, for sensing occupants, if 3 people are sensed”) 
(Penilla, ¶69 “In some embodiments, biometrics can include data used to identify the user, such as face recognition, fingerprint reading, retina scans, voice detection, or combinations thereof”; FIG. 10, camera 402, face detection 406).

With respect to claim 3, Penilla in view of Xiong disclose the controller is further programmed to: load a second NPE associated with the second user from a cloud server (Penilla, FIG. 10, depicting vehicle, could services 120, user profiles 160, for each of “Bob, Mary, Kid, unknown” 160’, 450-458); and switch from the second entertainment setting to a third entertainment setting included in the second NPE.  
(i.e., each rider such as a child has separate and distinct entertainment settings (Penilla, FIG. 2, user 2, child, entertainment, radio memory, internet access settings, streaming services), Penilla discloses for each user that enters the vehicle, settings associated with the entered user can be implemented either automatically or if accepted via an action recommendation, wherein ¶170 uses an example of three detected users with associated profiles: ¶ 170 “occupant identification, number of occupants sensed, biometric detection of an occupant in the vehicle . . . in one example, for sensing occupants, if 3 people are sensed at 8 am every weekday, the kids programming is started-taking kids to school. In one embodiment, kids movies or shows are started or queued up for viewing, temperature setting for the rear are set as likely desired. This, and other action settings can be set to occur, or occur if accepted via an action recommendation”)
(Penilla, ¶99 “CHILD is allowed to select his or her radio stations, streaming services, and Internet access settings for a unified experience in any vehicle they log into using this log in . . . the example "CHILD" profile is just that, an example, and any type of user profile may be set with the defined privileges and/or restrictions”).
In another example, each user can have entertainment settings to automatically synchronize streaming applications to a vehicle display screen upon entering the vehicle (Penilla, ¶77 “automatic settings and synchronization when the user enters the vehicle with the portal device. As mentioned above, user interfaces associated with applications loaded on the user' s portal device can also synchronize to the display screens of the vehicle, as predefined by the user”). 
In another example, any user entering a particular shared car at different reserved times has their settings uploaded when they are in proximity to vehicle (Penilla, i.e., FIG. 10 user settings 110A, profile database 160, cars that are shared 210, car database 115/116). 
(Xiong, ¶¶ 24, 27, 28 “some embodiments detect other users in the car and apply additional or alternative pre-sets based on the one or more other users' detected presence” . . . As such a pre-set may be activated that . . . starts playing child appropriate content (e.g., cartoons) when the car is started, but if no children are detected the content will not be limited and/or cartoons will not be played. Again, this may be activated by having settings in a single preset, by having multiple presets, where the pre-set that plays the cartoons is not applied when children are not detected, or a different pre-set is selected based on different detected occupants of the vehicle”)
(Xiong, ¶ 34 “the controller can apply those user defined pre-sets. For example, a user may specifically define one or more radio stations as one or more pre-sets . . . Again, some pre-sets may apply to other users besides the driver. For example, there may be different pre-sets for one or more different passenger areas of the car.” ¶¶ 51-52 “the controller can standardize radio pre-sets by identifying specific radio stations often listened to by a user and/or set by a user . . . to identify corresponding radio stations and/or entertainment sources . . . one or more pre-sets can be defined for one or more sources of content, such as radio stations . . . some embodiments prioritize standardized information and apply pre-sets in accordance with the priority (e.g., apply specific radio station, if not available, identify radio station that plays identified artists, if not available, identify radio station that plays music within same genre, etc.)”;  59 “once identified the controller can identify one or more pre-sets corresponding to the user and automatically configure the car environment accordingly”; ¶ 83 “the pre-sets are automatically applied, and typically in response to identifying the user. Further, the pre-sets applied by a car may not be limited to a single user, but instead can be applied to different users, and in some implementations may simultaneously apply pre-sets corresponding to multiple different users (e.g., simultaneously applying driver pre-sets, front passenger pre-sets, one or more rear passenger pre-sets)”; ¶ 98 “a vehicle to learn custom sets of pre-set profiles, for multiple users of the vehicle, which can automatically be activated . . . entertainment . . . settings, etc.,”).

With respect to claim 7, Penilla in view of Xiong disclose wherein the driver setting includes at least one of: 
a seat setting, 
a climate control setting, 
a mirror setting, or 
a driving mode setting.  
(Penilla, ¶14 “actions set at the vehicle are selected from one or more of setting a temperature of the vehicle, setting a window defrost mode in the vehicle, heating a seat or seats of the vehicle, setting an emergency signal of the vehicle, setting an emergency signal for help, setting a restriction or enabling a feature for the vehicle, disabling the vehicle, selecting an audio setting, making a reservation for service, reporting an error in the vehicle, setting a position of mirrors of the vehicle, setting to open or crack windows upon reaching a temperature,”; 83 “comfort & HVAC settings (climate control, seat positions, seat heater/cooler”; 99 “driving modes”; 116, 132, 137 “Settings can include travel speed restrictions, car seat settings, mirror settings”)
(Xiong, ¶¶ 24, 25, 30-33, 40, 43, 45)

With respect to claim 8, Penilla in view of Xiong disclose the first entertainment setting includes at least one of: 
a radio setting, 
a music setting, or 
a subscription setting.  
(Penilla, ¶ 14 “setting preferred radio stations”; 81, 83, 99, 116, 132, 135, 137 “satellite radio settings”)
(Xiong, ¶¶ 34 “ a user may specifically define one or more radio stations as one or more pre-sets”; 45, 51-52 “radio pre-sets, streaming content pre-sets”, 54, 99). 


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20190199800 to Penilla et al. (Penilla) in view of U.S. Patent Application Publication No. 20150197205 to Xiong et al. (Xiong) and further in view of U.S. Patent Application Publication No. 2018/0018591 to Shiraishi et al. (Shiraishi)
With respect to claim 5, Penilla in view of Xiong disclose the controller is further programmed to:
responsive to receiving a request to load a service, identify the service is available to the second user, responsive to detecting an absence of the second user in the vehicle, decline to load the service and record the request to load the service.  
(Xiong, ¶¶ 24, 27, 28 “some embodiments detect other users in the car and apply additional or alternative pre-sets based on the one or more other users' detected presence” . . . As such a pre-set may be activated that . . . starts playing child appropriate content (e.g., cartoons) when the car is started, but if no children are detected the content will not be limited and/or cartoons will not be played. Again, this may be activated by having settings in a single preset, by having multiple presets, where the pre-set that plays the cartoons is not applied when children are not detected, or a different pre-set is selected based on different detected occupants of the vehicle”)
(Xiong, ¶ 34 “the controller can apply those user defined pre-sets. For example, a user may specifically define one or more radio stations as one or more pre-sets . . . Again, some pre-sets may apply to other users besides the driver. For example, there may be different pre-sets for one or more different passenger areas of the car.” ¶¶ 51-52 “the controller can standardize radio pre-sets by identifying specific radio stations often listened to by a user and/or set by a user . . . to identify corresponding radio stations and/or entertainment sources . . . one or more pre-sets can be defined for one or more sources of content, such as radio stations . . . some embodiments prioritize standardized information and apply pre-sets in accordance with the priority (e.g., apply specific radio station, if not available, identify radio station that plays identified artists, if not available, identify radio station that plays music within same genre, etc.)”;  59 “once identified the controller can identify one or more pre-sets corresponding to the user and automatically configure the car environment accordingly”; ¶ 83 “the pre-sets are automatically applied, and typically in response to identifying the user. Further, the pre-sets applied by a car may not be limited to a single user, but instead can be applied to different users, and in some implementations may simultaneously apply pre-sets corresponding to multiple different users (e.g., simultaneously applying driver pre-sets, front passenger pre-sets, one or more rear passenger pre-sets)”; ¶ 98 “a vehicle to learn custom sets of pre-set profiles, for multiple users of the vehicle, which can automatically be activated . . . entertainment . . . settings, etc.,”).
However, Penilla in view of Xiong fail to explicitly disclose the available service is a subscribed service. Although this is at least suggested since satellite radio (¶ 137) is typically a subscription service. See also ¶¶ 132, 84, 111, 146. However, services associated with a NPE profile that include a subscription service was well known in the art the time of effective filing. 
For example, Shiraishi, from the same field of endeavor, discloses an NPE profile including subscribed services (i.e., user profile data 112, subscription system 198, FIG. 1A-1D, FIG. 4 “subscribed safety applications”) and responsive to receiving a request to load a service, identify the service is available to the second user, responsive to detecting an absence of the 
second user in the vehicle, decline to load the service and record the request to load the service
	(¶¶ 7 “the driver may use the subscription system to subscribe to the safety features that they desire to be active when they are driving the vehicle. When a particular driver drives the vehicle, the subscription system may customize the operation of the safety system so that it only provides the subscribed safety features for that particular driver”; 12, 15, 19, 39 “When present in the vehicle 123, the subscription system 199 may be referred to as a “vehicle subscription system 199A.” When present in a reservation server 104, the subscription server 199 may be referred to as a “server subscription system 199B”; 40, 59, 63, 66, 70 “The subscription system 199 may include a thin client that is executed by an infotainment system of the vehicle 123 or some other processor-based computing device of the vehicle 123”; 74-75 “modify the operation of the vehicle 123 or control the operation of the vehicle 123 based on one or more of the following elements: (1) the sensor data; and (2) the configuration data 172.”; 85 – 86 “display a GUI which may be used by the driver 109 to input their preferences for the operation of the safety system 180 of the vehicle being reserved by the driver 109. These preferences may be included in the reservation data 198 or the user profile data 112 . . . ser ID that uniquely identifies the driver 109) and one or more default preferences of the driver 109. The one or more default preferences of the driver 109 may include their default preferences for which safety features are provided by the safety system 180 of vehicles 123 which they reserve using the reservation server 104. These default preferences may describe which safety features the driver 109 is subscribed to by default if the reservation data 198 does not modify the subscribed safety features when scheduling a reservation.”; 87 “the subscription data 170 may include the default safety features described by the user profile data 112.”; 94 “The vehicle subscription system 199A may modify the configuration data of the safety system of the vehicle based on the subscription data 170 so that the safety system provides only those safety features which are preferred to be active by the driver 109 during the time period of their reservation. This preference may be described by one or more of the reservation data 198 or the user profile data 112. The subscription data 170 may also describe this preference.”; 96 “ safety system provides only those safety features which are preferred to be active by the driver 109 during the time period of their reservation. This preference may be described by one or more of the reservation data 198 or the user profile data 112. The subscription data 170 may also describe this preference.”)
(Fig. 2 “subscription data” 170, user profile data 112, subscription system 199;  Claim 18 “modifying of the configuration data configures the safety system to provide only the subset of the plurality of safety features when the vehicle is operated during the time period so that the operation of the safety system during the time period conforms to one or more safety features which the driver has subscribed to when reserving the vehicle”;  ¶7 “Different drivers may prefer that the safety system activate some safety features when they are driving the vehicle, but not other safety features. Accordingly, the driver may use the subscription system to subscribe to the safety features that they desire to be active when they are driving the vehicle. When a particular driver drives the vehicle, the subscription system may customize the operation of the safety system so that it only provides the subscribed safety features for that particular drive”; also loaded from vehicle (claim 2 “The system of claim 1, wherein the vehicle includes a processor and the safety system includes code and routines that are operable, when executed by the processor, to cause the processor to generate a plurality of in-vehicle virtual electronic control units that are programmed to provide the subset of the plurality of safety features based on the configuration data as modified by the subscription system”)
Accordingly, in view of the teachings of Shiraishi above, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to for the identified service available to the second user to be a subscription service to streamline the service and reduce customer interaction time and to further customize the operation of the vehicle so it only provides subscribed features for the user paying for the features (i.e., Shiraishi, ¶ 7).  
With respect to claim 6, Penilla in view of Xiong and further in view of Shiraishi disclose the controller is further programmed to responsive to detecting the second user has entered the vehicle, prompt a message to ask for confirmation to load the service; and responsive to receiving the confirmation, load the service from a local storage.  
responsive to receiving the confirmation, load the service from a local storage.  
(Penilla, abstract “the setting or action is configured to be accepted via a user interface associated with the user account to apply said setting on the vehicle or confirm said action for the vehicle”; ¶¶ 10, 18 “sending data to populate a user interface of a computing device with a control to accept or decline the option”, 22, 26, 38, 49-53, 55 “display information on a vehicle's displays and request a decision from a user locally or remotely to complete an action”; 77-78, 84, 108, 110, 139 “ Depending on the app presented to the user 121, the input may trigger stored routines or functions on APP software or operating system level restricted stored routines or functions”; 151, 153-154, 162 “the ability to request a decision from the user preemptively in order to change vehicle controls. In this way, a user can approve or decline the action”; 164, 171-177; 206 “The input from a user can also be provided by voice input, facial recognition, eye-retina scans, fingerprint scans, a combination of biometrics, or via a capacitive or regular touchscreen contained or displayed within the vehicle, the vehicle's glass, doors, dashboard, etc.”;  claim 1 “the setting or action is configured to be accepted via a user interface associated with the user account to apply said setting on the vehicle or confirm said action for the vehicle”; 370-371, FIG. 9A-9B, FIG. 14)
(Xiong, ¶ 25 “authorization to override particular setting”; ¶ 27 “present the user with identifiers of users or a listing of users (e.g., which may be presented and navigated through a variety of different user interfaces) and allow a user to select the user such that pre-sets associated with the selected user are applied. In some implementations, no security is employed when applying the pre-sets to ensure that a person is authorized to apply a preset, and a person can simply choose which presets to apply from a list or menu.”; 61-63, 81-83, 99 “other such pre-sets and pre-sets profiles. Further, the pre-sets can be made secure by using a RFID chip, a personal identification number (PIN), code or other such identifier, request confirmation of a determined identification,”)
(Shiraishi, ¶¶ 13 “ display interactive graphical images on the client device which provide the simulated driving experience to the driver so that the driver can confirm correctness of the user profile data”; 45, 66, 88, 94)

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20190199800 to Penilla et al. (Penilla) in view of U.S. Patent Application Publication No. 20150197205 to Xiong et al. (Xiong) and further in view of U.S. Patent Application Publication No. 2016/0185358 to Todasco et al. (Todasco)
With respect to claim 5, Penilla in view of Xiong disclose the controller is further programmed to:
responsive to receiving a request to load a service, identify the service is available to the second user, responsive to detecting an absence of the second user in the vehicle, decline to load the service and record the request to load the service.  
(Xiong, ¶¶ 24, 27, 28 “some embodiments detect other users in the car and apply additional or alternative pre-sets based on the one or more other users' detected presence” . . . As such a pre-set may be activated that . . . starts playing child appropriate content (e.g., cartoons) when the car is started, but if no children are detected the content will not be limited and/or cartoons will not be played. Again, this may be activated by having settings in a single preset, by having multiple presets, where the pre-set that plays the cartoons is not applied when children are not detected, or a different pre-set is selected based on different detected occupants of the vehicle”)
(Xiong, ¶ 34 “the controller can apply those user defined pre-sets. For example, a user may specifically define one or more radio stations as one or more pre-sets . . . Again, some pre-sets may apply to other users besides the driver. For example, there may be different pre-sets for one or more different passenger areas of the car.” ¶¶ 51-52 “the controller can standardize radio pre-sets by identifying specific radio stations often listened to by a user and/or set by a user . . . to identify corresponding radio stations and/or entertainment sources . . . one or more pre-sets can be defined for one or more sources of content, such as radio stations . . . some embodiments prioritize standardized information and apply pre-sets in accordance with the priority (e.g., apply specific radio station, if not available, identify radio station that plays identified artists, if not available, identify radio station that plays music within same genre, etc.)”;  59 “once identified the controller can identify one or more pre-sets corresponding to the user and automatically configure the car environment accordingly”; ¶ 83 “the pre-sets are automatically applied, and typically in response to identifying the user. Further, the pre-sets applied by a car may not be limited to a single user, but instead can be applied to different users, and in some implementations may simultaneously apply pre-sets corresponding to multiple different users (e.g., simultaneously applying driver pre-sets, front passenger pre-sets, one or more rear passenger pre-sets)”; ¶ 98 “a vehicle to learn custom sets of pre-set profiles, for multiple users of the vehicle, which can automatically be activated . . . entertainment . . . settings, etc.,”).
However, Penilla in view of Xiong fail to explicitly disclose the available service is a subscribed service. Although this is at least suggested since satellite radio (¶ 137) is typically a subscription service. See also ¶¶ 132, 84, 111, 146. However, services associated with a NPE profile that include a subscription service was well known in the art the time of effective filing. 
For example, Todasco, from the same field of endeavor, discloses responsive to receiving a request to load a service, identify the service is available to the second user, responsive to detecting an absence of the  second user in the vehicle, decline to load the service and record the request to load the service
(FIG. 1, vehicle restriction module 120, user detection module 112; FIG. 3, detected users 322, identification 1002-1006, usage restrictions 1010, payment 1014, media usage 1016, associated users 2022, user B 1024, parameter and restriction; FIG. 4, ¶ 12 “subscriptions”; ¶¶ 55, recording declined request “the person/entity exerting control over vehicle 204b may be alerted”; ¶ 2 vehicle may include onboard systems that the owner may wish to restrict, such as automatic toll payments and satellite radio or other media requiring payment”; ¶ 12  the user exerting control of the vehicle may set standardized restrictions for the vehicle, or may set restrictions based on user parameters (e.g., age, health, etc.). The user parameters may also be based on information associated with the user, such as subscriptions, frequency of use, or other user profile information about the use”;  ¶ 14  use of an onboard computing feature of the vehicle (e.g., a payment application/module, a satellite radio unit, etc.), and/or a use of a service associated with the vehicle (e.g., OnStar®, toll road payments, etc.)”;  ¶ 22 restriction on use of a vehicle associated with vehicle device 110 by user 102 may correspond to authorized and/or unauthorized use of the vehicle and the vehicle's associated services and computing systems. In this regard, a restriction on use of the vehicle by user 102 may be associated with a travel route taken by the vehicle, a travel speed of the vehicle, a use of an onboard computing feature of the vehicle (e.g., a payment application/module, a satellite radio unit, etc.), and/or a use of a service associated with the vehicle (e.g., OnStar®, toll road payments, etc.).”;  ¶ 23  restriction may also be placed on the vehicle particularly associated with vehicle device 110, such as prevention of use of toll payment services for the vehicle by any operators of the vehicle aside from an owner of the vehicle (e.g., to prevent payments of tolls by the owner when a friend, co-worker, or other family member is utilizing the vehicle). The restriction may also be a combination of the two, thereby creating a restriction for use of the particular vehicle associated with vehicle device 110 by only user 102 (e.g., to prevent user 102 from utilizing a satellite radio unit of the vehicle while still allowing other user's to use the aforementioned satellite radio unit)”; user detection ¶ 28)
([0015] Once the restrictions are accessed and/or determined, the restrictions may be enforced on usage of the vehicle by the user. Thus, the user may be prevented from utilizing the vehicle in a way that violates the restrictions. For example, the user may be prevented from utilizing a satellite radio of the vehicle or from performing payments using a payment application of the vehicle. However, in certain embodiments, restrictions on travel speed, travel route, or usage of onboard features of the vehicle may be unsafe for emergency reasons. Thus, the usage of the vehicle may be monitored and reported to the party exerting control over the vehicle and/or a guardian of the user. The user operating the vehicle may be alerted of the restrictions placed on the vehicle, such as through an onboard device of the vehicle and/or through the user's communication device. Moreover, if the user begins to use the vehicle in an unauthorized manner, the user may be alerted of the unauthorized usage, for example, to allow the user to rectify their usage. Additionally, the restrictions on the use and/or performance of the vehicle may also be dependent on the passengers in the vehicle and travelling with the user operating the vehicle. For example, if a parent is with their child and operating the vehicle, a restriction on allowing the child to travel with passengers under an age limit may be lifted. Moreover, the user exerting control of the vehicle may allow for usage of a payment module associated with the vehicle to pay for fuel, tolls, or other items/services if the user exerting control of the vehicle is within the vehicle during usage by another party. Thus, the vehicle may also detect other users in the vehicle”; ¶16 Vehicle usage restrictions 1010 includes one or more restrictions on use of the vehicle, such as restrictions on travel 1012 (e.g., a travel time, route, speed, etc.), payment 1014 (e.g., use of an associated payment service to complete payments with merchants, toll operators, service providers, gas stations, and/or vehicle repair/maintenance providers), media usage 1016 (e.g., radio, satellite, communication/messaging/phone services, social networking services, mapping services, etc.), and/or passengers 1018 (e.g., allowed passenger identification, number, age, etc. in the vehicle). Vehicle usage restrictions 1010 may further be communicated to user A when utilizing the vehicle and/or may be enforced on usage of the vehicle by user A”)
Accordingly, in view of the teachings of Todasco above, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to for the identified service available to the second user as disclosed by Penilla in view of Xiong to be a subscription service to streamline the service and reduce customer interaction time and to further customize the operation of the vehicle so it only provides subscribed features for the user paying for the features and or further prevent unauthorized use of subscription services (Todasco, ¶ 2, 12-15).  

With respect to claim 6, Penilla in view of Xiong and further in view of Todasco disclose the controller is further programmed to:
responsive to detecting the second user has entered the vehicle, prompt a message to ask for confirmation to load the service; and 
responsive to receiving the confirmation, load the service from a local storage.  
(Penilla, abstract “the setting or action is configured to be accepted via a user interface associated with the user account to apply said setting on the vehicle or confirm said action for the vehicle”; ¶¶ 10, 18 “sending data to populate a user interface of a computing device with a control to accept or decline the option”, 22, 26, 38, 49-53, 55 “display information on a vehicle's displays and request a decision from a user locally or remotely to complete an action”; 77-78, 84, 108, 110, 139 “ Depending on the app presented to the user 121, the input may trigger stored routines or functions on APP software or operating system level restricted stored routines or functions”; 151, 153-154, 162 “the ability to request a decision from the user preemptively in order to change vehicle controls. In this way, a user can approve or decline the action”; 164, 171-177; 206 “The input from a user can also be provided by voice input, facial recognition, eye-retina scans, fingerprint scans, a combination of biometrics, or via a capacitive or regular touchscreen contained or displayed within the vehicle, the vehicle's glass, doors, dashboard, etc.”;  claim 1 “the setting or action is configured to be accepted via a user interface associated with the user account to apply said setting on the vehicle or confirm said action for the vehicle”; 370-371, FIG. 9A-9B, FIG. 14)
(Xiong, ¶ 25 “authorization to override particular setting”; ¶ 27 “present the user with identifiers of users or a listing of users (e.g., which may be presented and navigated through a variety of different user interfaces) and allow a user to select the user such that pre-sets associated with the selected user are applied. In some implementations, no security is employed when applying the pre-sets to ensure that a person is authorized to apply a preset, and a person can simply choose which presets to apply from a list or menu.”; 61-63, 81-83, 99 “other such pre-sets and pre-sets profiles. Further, the pre-sets can be made secure by using a RFID chip, a personal identification number (PIN), code or other such identifier, request confirmation of a determined identification,”)
(Todasco, ¶¶ 1, 11, 13, 15, 21-25,  30, 45, 51, 56 “if passenger 202c is present in vehicle 204b, the restriction may be removed (e.g., passenger 202c may provide authorization and/or authentication of charges at a merchant, gas station, car maintenance location, toll, etc.)”; 63 “Transaction A 1200 may further include user A identification 1204 as additional identification of the person requesting transaction A 1200.”)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20190199800 to Penilla et al. (Penilla) in view of U.S. Patent Application Publication No. 20150197205 to Xiong et al. (Xiong) and further in view of EZ Pass available at https://www.ezpassva.com/ and https://www.ezpassva.com/Discount/DiscountInfo.aspx (2017) i.e., attached p. 1 (EZ). 
With respect to claim 4, Penilla in view of Xiong disclose the 
the second NPE further includes a setting for subscribed service, and 
(Penilla, ¶ 137 “satellite radio settings”) 
(Penilla, ¶132 “sync a vehicle with a user' s custom settings stored in the user's portable device can also have application to car sharing environments . . . companies allow users to locate vehicles in a proximity to their current location, and simply enter the vehicle using their membership code”)
(Penilla, ¶84 “Automatic purchase settings can be processed in response to requests from the vehicle. The request can be, for example, to transact a payment is for one of a car wash service, a fast food service, a toll road service, a goods purchase service, a rental service, a lease service, or combinations thereof.”)
(Penilla, ¶ 111 “automatic payment for use can be made from predefined payment arrangements stored in the profile, and use of the vehicle can be restricted to predefined rules, based on the profile. Accordingly, the profile database 160 can include both profiles of the user, such as user settings, as well as profile restrictions that may be set by the car sharing service”; ¶146) 
the controller is further programmed to: 
responsive to receiving a request to load the subscribed service, load the subscribed service from a local storage of a vehicle; and 
(Penilla, ¶146 “receiving information with it as it drives by . . . APP 104 installed on the vehicle computer 1806 . . . input output system, 1916 automatically responding to the toll bridge with payment information. Once the payment is received and processed, the APP 104 receives information from the stationary wireless toll taking device which is then stored either locally on the vehicle's storage 1908 or remotely using cloud services 120”)
responsive to detecting the second user has left the vehicle, suspend the subscribed service.
(Xiong, ¶ 28 “For example, the vehicle may sense that one or more children are in car seats in the back seat. As such a pre-set may be activated that limits entertainment content available to the back seat (e.g., child appropriate content) and/or starts playing child appropriate content ( e.g., cartoons) when the car is started, but if no children are detected the content will not be limited and/or cartoons will not be played. Again, this may be activated by having settings in a single preset, by having multiple presets, where the pre-set that plays the cartoons is not applied when children are not detected, or a different pre-set is selected based on different detected occupants of the vehicle”) 
(Penilla, ¶¶ 124-125 “the user may be identified and the users profile can be automatically retrieved from cloud services and the user profile 160. The preferences settings the user can be identified from the database in operation and the settings can be applied in operation 458. The settings can be applied to the vehicle for the identified user. When the user terminates use of the vehicle, the settings can't be deactivated, or return to a neutral setting”) 
(Penilla, ¶ 118 “the user logging out of the vehicle indicating that the user has terminated use of the vehicle. At logout, the vehicle's original profile settings will then be returned, and the users custom profile settings will be terminated”)
Although Penilla recites an APP that loads a toll bridge payment service upon a request, it is unclear if this is a subscription service. However, toll paying Apps are commonly known and implemented as subscription services, i.e., EZ pass. 
EZ, from the same field of endeavor discloses a toll paying subscription service (p.1 “Chesapeake Expressway $3.33/ month” in monthly subscription fees; loyalty/ discount program) which is also available on an app2. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to, in view of the teachings of EZ, for the toll service disclosed in Penilla in view of Xiong to be a subscription service in order to streamline the service and reduce customer interaction time while providing reduced toll rates for the customer (i.e., EZ, p. 1).  

Citation of Prior Art
20200068400 (Ramic) is cited for disclosing exiting vehicle detection and streaming services. 
7. The system of claim 6, comprising the digital assistant application configured to: detect, by the entry detection component, an exit event indicative of the user exiting the vehicle, and adjust, by the digital assistant application, an occupancy state of the vehicle.
[0071] The digital assistant application 128 can update the occupancy state of the vehicle 130, responsive to the exit event. For instance, upon determining that a specific user left the vehicle 130 (e.g., based on the additional sensor signals), the digital assistant 128 can update the occupancy state of the vehicle by deleting the user from the list of users mapped to seats 200 in the vehicle 130, setting the corresponding seat 200 as vacant, or a combination thereof. Responsive to the update of the occupancy update, the digital assistant application 128 can reset the time counter associated with the data account of the user who left. The digital account assistant may encrypt the temporal data account (or memory partition) associated with the user who left. The digital assistant application 128 can set the temporal data account associated with user who left the vehicle 130 as un-accessible until the same user is authenticated again in the vehicle 130 after a new entry event by that user
4. The system of claim 1, comprising the digital assistant application configured to: detect, by the entry detection component, using the at least one sensor signal, a first entry event indicative of a first user entering the vehicle and a second entry event indicative of a second user entering the vehicle, the first and second entry events associated with simultaneous occupancy of the vehicle by the first and second users; receive, by the entry authentication component, responsive to the first and second entry events, a first plurality of authentication input signals and a second plurality of authentication input signals; determine, by the entry authentication component, a first plurality of authentication states based on the first plurality of authentication input signals and a first set of authentication credentials of a plurality of authentication credentials; determine, by the entry authentication component, a second plurality of authentication states based on the second plurality of authentication input signals and a second set of authentication credentials of the plurality of authentication credentials; identify, by the access control component, a first access permission level of a plurality of access permission levels based at least in part on the first plurality of authentication states, the first access permission level associated with the first user; identify, by the access control component, a second access permission level of the plurality of access permission levels based at least in part on the second plurality of authentication states, the second access permission level associated with the second user; identify, by the access control component, responsive to the first access permission level, a first subset of a set of functionalities available via the vehicle; identify, by the access control component, responsive to the second access permission level, a second subset of the set of functionalities available via the vehicle; provide, by the digital assistant application, the first user vehicular access to the first subset of functionalities; and provide, by the digital assistant application, the second user vehicular access to the second subset of functionalities.

5. The system of claim 1, comprising: the digital assistant application operational to determine, by the entry authentication component, the first and second authentication states by performing at least two of a key fob authentication, mobile device authentication, face recognition authentication, and speaker recognition authentication.
0013] In addition, since vehicles can be shared, for example, among family members, friends, or even strangers (e.g., rental cars), the availability of in-vehicle features to access data or security-sensitive data or systems can jeopardize user privacy and data or users' security. For instance, a feature of remotely unlocking a home garage door via a vehicle can pose serious threats or dangers (e.g., crimes) to a user if such feature is made accessible to any driver or passenger of a vehicle. Some potential car features (such as automatic and remote vehicle door locking/unlocking or automatic and remote control of vehicle windows) can lead to concerns, for example, if not denied to passengers in a vehicle. Also, unrestricted access to data via the vehicle can increase the risk of publicly exposing that data.
[0015] In order to avoid service disruptions due to potential poor connectivity, the digital assistant application (and the data processing system) can execute in the vehicle. Having the digital assistant application execute locally in the vehicle (e.g., within one or more electronic devices of the vehicle) allows the digital assistant application to be available to in-vehicle users regardless of vehicle connectivity status (e.g., to the Internet or to mobile devices). The digital assistant application can also store user-related data, such as playlists, multimedia files, user security credentials (e.g., login usernames, passwords, or passcodes for various services), user access permission levels to various services, or a combination thereof, locally can allow for access to such data independent of the connectivity status of the vehicle. The digital assistant application (and the data processing system) can execute in the vehicle, on a mobile device, or on a remote computer system (e.g., cloud), or a combination thereof. For example, various instances of the digital assistant application may execute on separate platforms.
[0025] From the input audio signal, the NLP component 106 can identify at least one request from a user (e.g., a user of the vehicle 130 or a user of the mobile client device 150) or at least one trigger or hot keyword corresponding to the request. The NLP component 106 (or other component) may translate the input audio signal to a corresponding text signal, and identify the request based on the text signal. The request can indicate intent or subject matter of the input audio signal. The trigger keyword can indicate a type of action likely to be taken. For example, the NLP component 106 can parse the input audio signal to identify at least one request to open the vehicle's windows, skip to a next audio file in a music playlist, initiate a call, compose and send an message (e.g., email message or short message service (SMS) message), initiate a global positioning system (GPS) navigation to a specific address, access data stored locally or remotely, initiate a streaming session, initiate a client application, open or close a garage door, control a home related setting, or a combination thereof. The trigger keyword can include at least one word, phrase, root or partial word, or derivative indicating an action to be taken. For example, the trigger keywords “go” or “ok” or “hey.”
[0059] The access control component 246 can identify an access permission level of a plurality of access permission levels based at least in part on the determined authentication states, such as the first authentication state and the second authentication state. The access control component 246 can determine a specific user or a user category of a plurality of user categories based on the authentication states determined by the entry authentication component 244. For instance, the access control component 246 can compare the information in various authentication states (e.g., indications of users or user categories and corresponding probability values if applicable) to determine a final user identity or a user category associated with the individual occupying the vehicle 130. The access control component 246 may use a decision graph or a plurality of decision rules in determining the final user identity or the user category associated with the individual occupying the vehicle 130. The plurality of user categories may include “owner,” “family member: adult,” “family member: kid,” “friend,” “new user” or a combination thereof. The access control component 246 can access a data structure (e.g., from the data repository 118) mapping each of a plurality of users or user categories to a corresponding access permission level. The access control component 246 can determine an access permission level associated with the determined final user identity or user category based on the accessed data structure.
[0060] The access control component 246 can identify, responsive to the access permission level, a subset of a set of functionalities available via the vehicle 130. The digital assistant application 128 can arrange data associated with separate users or user categories into a plurality of separate data accounts or a plurality of separate memory partitions. For a given user, the corresponding data account or memory partition can include data associated with a user, multimedia files associated with the user, access settings (e.g., permission levels or accessible functionalities) for the user, or a combination thereof. The set of functionalities available via the vehicle 130 can include functionalities or tasks that can be performed by digital assistant application 128 such as accessing data stored in a memory of the vehicle 130 (e.g., data associated with a data account or a memory partition), accessing locally stored playlists, controlling rendering of locally stored media files (or radio channels), actuating a vehicle window or a vehicle door, locking or unlocking vehicle doors, adjusting vehicle air conditioning (AC) settings, remotely opening or closing a home garage door, controlling or adjusting home related settings (e.g., home AC, home security system, sprinkler, or a combination thereof), accessing online services or mobile applications (e.g., online streaming or download, online shopping, or email), or a combination thereof. The digital assistant application 128 can encrypt each data account or memory partition separately using, for example, a security key specifying to the corresponding user or user category. The security keys can be defined (or generated), for example, by hashing information (e.g., mobile device or other identifiers) associated with a corresponding user. The digital assistant application 128 may group or combine playlists (or other non-security-sensitive or non-privacy-sensitive data) associated with various users into a common memory area. For instance, the grouped playlists may be accessible to the various users entering the vehicle 130.
[0061] Each access permission level can be associated with a respective subset of the set of functionalities available. The association (or mapping) between the access permission levels and the corresponding subsets of functionalities can be set or adjustable by an administrator of the digital assistant application 128 (e.g., owner of the vehicle 130). The association (or mapping) between the access permission levels and the corresponding subsets of functionalities can be maintained in a second data structure (e.g., table) stored in the data repository 118. The access control component 246 can determine the subset of functionalities associated with the determined permission level based on the second data structure.
[0065] The digital assistant application 128 (or the entry detection component 142) may detect, using received sensor signals (e.g., a key fob signal, at least two separate seat sensor signals, at least two door sensor signals, at least two motion sensor signals, an ignition system signal, an air pressure sensor signal, or a combination thereof), two entry events indicative of a first user and a second user entering the vehicle. The two entry events can be associated with simultaneous occupancy of the vehicle by the first and second users. The entry authentication component 144 can receive, responsive to the two entry events, a first plurality of authentication input signals (e.g., associated with the first user) and a second plurality of authentication input signals (e.g., associated with the second user). For example, the first and second pluralities of authentication input signals can include at least two input audio signals (e.g., from separate microphones 214), at least two digital images (e.g., from separate cameras 216), at least two mobile device ID authentication signals (e.g., from separate mobile client devices 150), a key fob signal, or a combination thereof.
[0067] The access control component 246 can identify a first access permission level (e.g., for the first user) based at least in part on the first plurality of authentication states, and identify a first subset of the set of functionalities available via the vehicle 130, responsive to the first access permission level. The access control component 246 can identify the first user or a corresponding user category based on the first plurality of authentication states, and identify the first access permission level based on the data structure mapping access permission levels to corresponding subsets of functionalities. In a similar way, the access control component 246 can identify a second access permission level (e.g., for the second user) based at least in part on the second plurality of authentication states, and identify a second subset of the set of functionalities available via the vehicle 130, responsive to the second access permission level. The access control component 246 can directly identify the first and second subsets of the set of functionalities based at least in part on the determined authentication states without determining a first and second access permission levels. For instance, after identifying a first and second user categories based on the determined authentication states, the access control component 246 can access a data structure mapping each user category to a corresponding subset of functionalities to identify the first and second subsets.
68 Based on the comparison, the digital assistant application 128 can decide whether to perform or block a requested functionality of the second user.
[0080] The set of functionalities available via the vehicle 130 can include functionalities or tasks that can be performed by the digital assistant application 128 of the data processing system, such as accessing data stored in a memory of the vehicle 130 (e.g., data associated with a data account or a memory partition), accessing locally stored playlists, controlling rendering of locally stored media files (or radio channels), actuating a vehicle window or a vehicle door, locking or unlocking vehicle doors, adjusting vehicle air conditioning (AC) settings, remotely opening or closing a home garage door, controlling or adjusting home related settings (e.g., home AC, home security system, sprinkler, or a combination thereof), accessing online services or mobile applications (e.g., online streaming or download, online shopping, or email), or a combination thereof. The acts in BLOCK 312 and 314 can combined into a single step of determining the subset of functionalities based on the first and second authentication states (e.g., without determining an access permission level).
81 The data processing system generate an action data structure indicative of the requested functionality, and compare the requested functionality to the subset of functionalities mapped to the access permission level of the requestor to determine whether to allow the requested functionality or deny it. the speakers 132) when the functionality is executed to indicate that the request was fulfilled


20110137520 (Rector) is cited for disclosing: 
Abstract further, the settings may be influenced by the number or identities of passengers within the vehicle.
[0035] In embodiments of the present invention, the settings may further include the number of passengers in the smart vehicle or the identities of passengers. For instance, the radio control settings or speed control settings may be dependent upon the number of passengers or their identities. For example, when a young driver has a passenger, the settings may prevent the radio from being played and may set a maximum speed of the smart vehicle. When, however, the passenger is the young driver's parent, the smart vehicle can identify the parent, much like the identification of the driver, and remove or alter the settings.
[0042] As previously stated, the settings may further include the number of passengers in the smart vehicle or the identities of passengers. For instance, the radio control settings or speed control settings may be dependent upon the number of passengers or their identities. Thus, if antenna 208 detects wireless communication devices of the passengers, client logic 205 references the settings for the determined number of passengers.
43 These settings may include driver created settings, controlling authority settings, etc. The settings are determined by comparing the driver's identity with a database of identities with corresponding settings. This database may be on the network, on the driver's device, on the smart vehicle's memory, etc. With the settings determined for the driver, the smart vehicle detects an attempted change of a setting S353. This may be the driver speeding up, the radio volume changing, the radio station changing, the driver's wireless communication device receiving an incoming call or text, etc. The smart vehicle determines whether the attempted change of the setting is permitted S354. This is accomplished by the client logic of the smart vehicle comparing the detected attempted change with the database of permitted or prohibited settings for the driver. If the change in setting is permitted, the change is allowed S355. For instance, the radio volume increases, the radio station changes, the call is received, the smart vehicle accelerates, etc. If the attempted setting is not permitted, the setting is rejected S356. For instance, the radio volume cannot be raised above the permitted setting, the radio station does not change, the call is not received, the smart vehicle does not accelerate above the maximum permitted speed, etc.
[0044] FIG. 4 shows a smart vehicle 400 with multiple occupants, each with a wireless communications device, according to an exemplary embodiment of the present invention. In this embodiment, smart vehicle 400 is carrying three occupants: a driver, and two passengers. The driver is a user of driver's wireless communication device 420, a front seat passenger is a user of wireless communication device 424, and a backseat passenger is a user of wireless communication device 426.
45 For instance, a parent may place restrictions on his or her child based upon the number of passengers in the vehicle, as higher numbers of passengers tend to distract the driver. With the two passengers in the car, the child may not be able to listen to the radi
[0046] Other restrictions may be placed upon the driver based upon the identity of a passenger. The identity of a passenger may be determined similarly to that of the driver, by requesting and receiving a device identifier. The identity of the passenger may place further restrictions on the driver. For instance, if the passenger is the driver's younger sibling, restrictions may be put in place to protect the younger sibling. This may include limiting the maximum speed, blocking certain radio stations, etc. If the passenger is a friend, different restrictions may be placed on the driver. These restrictions may be in place to limit distractions. If the passenger is a parent of the driver, restrictions may be taken away. For instance, restrictions that may usually occur with two passengers may not take effect if the parent is in the car, as determined by the device identifier of the parent's device. As families often share devices, such as cellular phones, biometrics may also be utilized to determine the driver, passenger, etc.
59 The parent has checked the box of maximum radio volume 1182 and has entered a maximum volume of fifteen. This maximum volume may be decibels, a volume unit on the radio, etc. With this setting in place, the driver is not able to play the radio at a volume in excess of the set limit when two passengers are present. The parent has the option of blocking certain radio stations with station block selection 1184. Station block selection 1184 may present the parent with local radio stations available in the area, satellite radio stations, etc. The parent may select stations from a list, enter stations manually, etc. With these settings in place when two passengers are present, the smart vehicle will not allow the radio to be changed to these stations

US 20160167608 (Rai) is cited for disclosing User profile synchronization for a vehicle
1. A method of reconfiguring a vehicle based on one or more preferences of a first user without the first user directly providing an input to the vehicle to reconfigure the vehicle, the method comprising: wirelessly receiving first user profile data at a vehicle, wherein the first user profile data is associated with a first user of the vehicle and describes how one or more settings of the vehicle should be configured for the first user, wherein upon receipt of the first user profile data the vehicle is configured in accordance with second user profile data describing how the one or more settings of the vehicle should be configured for a second user; and reconfiguring, by a processor-based computing device programmed to perform the reconfiguration, the one or more settings of the vehicle based on the first user profile data so that the vehicle is reconfigured for the first user.
6. The method of claim 1, wherein the first user profile data includes first user account information for one or more first network services associated with the first user and the method further comprises reconfiguring the vehicle to be able to stream the one or more first network services to the vehicle using the first user account information, wherein: the vehicle was previously configured to stream one or more second network services to the vehicle using second user account information associated with the second user and not stream the one or more first network services to the vehicle using the first user account information; and following reconfiguration, the vehicle is configured to no longer stream the one or more second network services to the vehicle using the second user account information.
7. The method of claim 1, wherein the first user profile data includes a description of one or more first radio station presets associated with the first user and the method further comprises reconfiguring an infotainment system of the vehicle to include the one or more radio station presets, wherein: the vehicle was previously configured to include one or more second radio station presets associated with the second user and not the one or more first radio station presets associated with the first user; and following reconfiguration, the infotainment system is configured to no longer include the one or more second radio station presets associated with the second user.
10. The method of claim 1, further comprising: detecting the presence of a client associated with the first user based on the vehicle pairing with the client via Bluetooth LE; and providing an indication of the location of the second vehicle.
20. A method comprising: providing a CoLease agreement in which a first user and a second user may lease a vehicle and one or more user specified rules and one or more financial terms of the CoLease agreement provide the first user and the second user with the option to book one or more reservations for the vehicle in accordance with the one or more user specified rules and the one or more financial terms of the CoLease agreement, wherein the one or more user specified rules describe rules associated with use of the vehicle and the one or more financial terms describe the amount of time each of the first user and the second user may use the vehicle during a time period; receiving an input provided to a touchscreen indicating a request of the first user to book a reservation for the vehicle at a specified time chosen by the first user; and initiating, by a processor-based computing device programmed to perform the initiation, wireless transfer of first user profile data associated with the first user to the vehicle via a network so that the vehicle may be reconfigured based on one or more first preferences of the first user as indicated by the first user profile data, wherein prior to the initiating the vehicle was configured based on one or more second preferences of the second user as indicated by the second user profile data associated with the second user.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No limiting definition of non-person entity (NPE) is provided in the specification. However, examples include “subscriptions, groups, profiles or the like”; entries, properties of settings, i.e., “entries 206 may also be referred to as NPEs 208a configured to record properties of various settings” (¶ 33); designation as an owner, driver or rider (¶ 34), user preference settings such as music settings, subscriptions, seat settings, driving mode, etc. (¶¶ 35, 37)
        2 i.e., https://play.google.com/store/apps/details?id=com.pragmistic.ezpassva&hl=en_US&gl=US.